United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 00-3004                                  September Term, 2000


United States of America,
               Appellee
               
          v.

Tony Angelo Mason,
               Appellant


     Before:  Edwards, Chief Judge, Williams and Tatel, Circuit Judges.
                                 

                            O R D E R 

     It is ORDERED, by the Court, sua sponte, that the Opinion for the Court filed by
Chief Judge Edwards on December 15, 2000, be, and hereby is, amended as follows:

          Page 6, line 3, delete the sentence:

                    Mason's sentence represented a two-level reduction in the
          adjusted offense level pursuant to United States Sentencing
          Guideline  5K2.11, which permits a departure where a crime
          was committed "in order to avoid a perceived greater harm." 

     Insert in lieu thereof the sentence:

                    Mason's sentence represented a two-level reduction in the
          adjusted offense level pursuant to United States Sentencing
          Guideline  5K2.0.  

                                        Per Curiam
                                        For the Court:
                                        Mark J. Langer, Clerk
Filed On: January 10, 2001